DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 01 September 2022 has been entered.  Claims 1-3 and 5-20 are pending, and claims 1, 6, 8-12 and 16-19 are amended.


Response to Arguments
Applicant’s arguments, see Remarks, filed 01 September 2022, with respect to the rejection(s) of claims 1 and 12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Malecaze et al. ("Concentrate on the Cone” Cataract & Refractive Surgery Today Europe (CRSTR). March 2017; 52-54).


Drawings
The drawings are objected to because the graphics and text of Figure 2 are not of sufficient quality such that all details in the drawings are reproducible in the printed patent (the scale and numbers are illegible) [see MPEP §608.02 V-VII].  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seiler et al. (“Customized Corneal Cross-linking: One-Year Results” Am J Ophthalmol. 2016 Jun; 166: 14-21) in view of Muller et al. (US 2012/0215155) and further in view of Malecaze et al. ("Concentrate on the Cone” Cataract & Refractive Surgery Today Europe (CRSTR). March 2017; 52-54).

[Claims 1, 5] Seiler discloses a system and method for treating an eye (customized corneal cross-linking), comprising: 
a light source (UV light source - Mosaic System Avedro Inc) configured to provide a photoactivating light (UV) that photoactivates a cross-linking agent (riboflavin) applied to an eye [page 16, left column]; and 

    PNG
    media_image1.png
    246
    384
    media_image1.png
    Greyscale

one or more optical elements (the 2019 operating manual for the Mosaic System indicates a digital micromirror device (DMD) is used to form the patterns) configured to receive the photoactivating light and transmit the photoactivating light to the eye according to a pattern defined by a plurality of treatment zones (concentric superposition of 3 circular areas), the treatment zones being delivered to different respective areas on the eye, the plurality of treatment zones including at least a first treatment zone (middle circle) and a second treatment zone (outer circle), the first treatment zone providing a first dose (7.5 J/cm2) of the photoactivating light, the second treatment zone providing a second dose (5.4 J/cm2) of the photoactivating light, the first dose being greater than the second dose, and the first treatment zone being disposed within an inner boundary of the second treatment zone (see annotated Figure 1 above) [page 16, left column].
Seiler discloses using the Avedro Mosaic system to form the treatment pattern and the operating manual indicates a DMD is used.  However, the operating manual is from 2019 which is no prior to the effective filing date of the current application.  While the examiner believes the system used by Seiler contained a DMD, the Muller reference is provided for the teaching of using DMDs to form corneal cross-linking patterns.
Muller discloses an analogous system and method for controlled cross-linking of corneal tissue comprising an embodiment employing a mirror array in the form of a DMD device to modulate the application of UV initiating light wherein each mirror represents one or more pixels in a pattern of projected light [pars. 0008, 0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the pattern taught by Seiler using a DMD to modulate the UV photoactivating light as taught by Muller in order to efficiently deliver the cross-linking pattern to the cornea.  The DMD being a known device in the art for directing corneal cross-linking patterns.
Seiler discloses the first and second treatment zones provide the first and second doses to the center of an ectatic cone but does not disclose the second dose of light is offset from the center of the ectatic cone.
Malecaze discloses an analogous corneal crosslinking (CXL) procedure called topography-guided corneal crosslinking (TG-CXL).  TG-CXL generates a pattern consisting of three super-imposed concentric circular zones centered on the area with maximum posterior elevation i.e. ectatic cone.  Maximum energy is focused at the top of the cone and energy is decreased gradually toward the periphery of the cone [page 52].  As shown in Figure 1 below, the second treatment zone (inner circle) is offset from the center of ectatic cone.

    PNG
    media_image2.png
    243
    392
    media_image2.png
    Greyscale

The TG-CXL procedure induces a greater flattening effect than CXL and consequently improves visual acuity [conclusion].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system rendered obvious by Seiler in view of Muller to generate the second treatment zone such that the second treatment zone is configured to provide a second dose of light offset from the center of the ectatic cone as taught by Malecaze in order to enable the TG-CXL procedure which improves visual acuity by inducing a greater flattening effect than the CXL procedure.

[Claim 2] Seiler discloses the plurality of treatment zones includes a third treatment zone (inner circle) providing a third dose (10 J/cm2) of the photoactivating light, the third dose being greater than the first dose, and the third treatment zone being disposed within an inner boundary of the first treatment zone (see annotated Figure 1 above) [page 16, left column]. 

[Claim 3] Seiler discloses the first treatment zone and the third treatment zone are concentric (concentric superposition of circular areas).

[Claim 6] Seiler in view of Mueller renders obvious the use of a DMD.  Muller discloses a controller (#120) including one or more processors (the controller may include hardware and/or software elements including a processor) configured to execute program instructions stored on a one or more computer-readable media (memory storage) [par. 0030], the program instructions causing the one or more processors to determine a location of a treatment area on the eye (eye-tracking and/or corneal topography from OCT) [pars. 0049, 0065] and to control at least one of the light source and the one or more optical elements to deliver the pattern of photoactivating light according to the location of the treatment area (feedback is provided from the eye-tracking and/or corneal topography) [pars. 0037, 0053, 0073].  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Seiler to incorporate eye tracking and corneal topographic feedback into the system as taught by Mueller in order to ensure delivery of the photoactivating light to the appropriate areas of the cornea.

[Claim 7] Seiler in view of Mueller renders obvious program instructions to determine the location of treatment based on at least one of topography, tomography, or pachymetry of a cornea [Seiler: page 15; Muller: pars. 0065, 0073].

[Claim 8] Seiler discloses the treatment area corresponds to an ectatic cone (keratoconus or keratectasia) in the cornea, and the one or more processors control at least one of the light source or the one or more optical elements to deliver the first treatment zone to the ectatic cone and to deliver the second treatment zone to areas of the cornea outside the ectatic cone (weaker parts of the cornea need to be more strongly treated and more stable parts of the cornea treated with less or even no UV light i.e. the higher dose of the first treatment zone is applied to ectatic cone and less is applied to the second treatment zone outside the ectatic cone as shown by the redder areas in the top left image of Figure 1).

[Claim 9] Seiler discloses wherein the plurality of treatment zones includes a third treatment zone (inner circle) providing a third dose (10 J/cm2) of the photoactivating light, the third dose being greater than the first dose, and the third treatment zone being disposed within an inner boundary of the first treatment zone (see annotated Figure 1 above) [page 16, left column], and the one or more processors control at least one of the light source or the one or more optical elements to deliver the first treatment zone and the third treatment zone to the ectatic cone and to deliver the second treatment zone of the photoactivating light to areas of the cornea outside the ectatic cone (weaker parts of the cornea need to be more strongly treated and more stable parts of the cornea treated with less or even no UV light i.e. the higher doses of the first treatment zone and third treatment zone are applied to ectatic cone and less is applied to the second treatment zone outside the ectatic cone as shown by the redder areas in the top left image of Figure 1).

[Claim 10] Seiler discloses applying different doses of UV light to the first and second treatment zones  but does not explicitly disclose simultaneously initiating delivery of the first treatment zone and the second treatment zone to the eye, ceasing delivery of the second treatment zone after the second dose has been delivered, and ceasing delivery of the first treatment zone after the first dose has been delivered, wherein the delivery of the second treatment zone ceases before the delivery of the first treatment zone ceases.
Muller discloses the non-uniform pattern of the initiating element (UV light) is realized by applying the UV light to the eye in separate treatment zones with different doses sequentially or continuously.  For example, one treatment zone can turn off (i.e., ceases to receive the initiating element) while another stays on (i.e., continues to receive the initiating element) [par. 0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system taught by Seiler to simultaneously initiate delivery of the first treatment zone and the second treatment zone to the eye, ceasing delivery of the second treatment zone after the second dose has been delivered, and ceasing delivery of the first treatment zone after the first dose has been delivered, wherein the delivery of the second treatment zone ceases before the delivery of the first treatment zone ceases, as taught by Muller, in order to predictably deliver the different doses in less time.

[Claim 11] Seiler discloses the irradiance of the dose affects the penetration depth of the light into the cornea [page 19, right column].  Thus, the at least one of the light source or the one or more optical elements are configured to deliver the photoactivating light to one or more depths along an axis extending under a surface of the eye by adjusting an irradiance of the photoactivating light in each of the plurality of treatment zones, and the pattern of photoactivating light is defined along a plane transverse to the axis.  Muller discloses adjusting the depth based on controlling the focal depth using an objective lens and/or the power of the initiating element (UV light) [pars. 0037, 0051, 0055].

	[Claims 12, 14-15] Seiler discloses a method for treating an eye, comprising: 
determining a location of a treatment area on the eye (via topography, tomography, or pachymetry of a cornea) [Seiler: page 15]; and 
operating at least one of a light source (UV light source - Mosaic System Avedro Inc) for photoactivating light or one or more optical elements (the 2019 operating manual for the Mosaic System indicates a digital micromirror device (DMD) is used to form the patterns) coupled to the light source to deliver a pattern of photoactivating light according to the location of the treatment area, the photoactivating light photoactivating a cross-linking agent  (riboflavin) applied to the eye, the pattern of photoactivating light defined by a plurality of treatment zones (concentric superposition of 3 circular areas), the treatment zones being delivered to different respective areas on the eye, the plurality of treatment zones including at least a first treatment zone (middle circle) and a second treatment zone (outer circle), the first treatment zone providing a first dose (7.5 J/cm2) of the photoactivating light, the second treatment zone providing a second dose (5.4 J/cm2) of the photoactivating light, the first dose being greater than the second dose, and the first treatment zone being disposed within an inner boundary of the second treatment zone (see annotated Figure 1 above) [page 16, left column].
Seiler discloses using the Avedro Mosaic system to form the treatment pattern and the operating manual indicates a DMD is used.  However, the operating manual is from 2019 which is no prior to the effective filing date of the current application.  While the examiner believes the system used by Seiler contained a DMD, the Muller reference is provided for the teaching of using DMDs to form corneal cross-linking patterns.
Muller discloses an analogous system and method for controlled cross-linking of corneal tissue comprising an embodiment employing a mirror array in the form of a DMD device to modulate the application of UV initiating light wherein each mirror represents one or more pixels in a pattern of projected light [pars. 0008, 0041].
It would have been obvious to one of ordinary skill in the art before the effective filing date to implement the pattern taught by Seiler using a DMD to modulate the UV photoactivating light as taught by Muller in order to efficiently deliver the cross-linking pattern to the cornea.  The DMD being a known device in the art for directing corneal cross-linking patterns.
Seiler discloses the first and second treatment zones provide the first and second doses to the center of an ectatic cone but does not disclose the second dose of light is offset from the center of the ectatic cone.
Malecaze discloses an analogous corneal crosslinking (CXL) procedure called topography-guided corneal crosslinking (TG-CXL).  TG-CXL generates a pattern consisting of three super-imposed concentric circular zones centered on the area with maximum posterior elevation i.e. ectatic cone.  Maximum energy is focused at the top of the cone and energy is decreased gradually toward the periphery of the cone [page 52].  As shown in Figure 1, the second treatment zone (inner circle) is offset from the center of ectatic cone.  The TG-CXL procedure induces a greater flattening effect than CXL and consequently improves visual acuity [conclusion].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the method rendered obvious by Seiler in view of Muller to generate the second treatment zone such that the second treatment zone is configured to provide a second dose of light offset from the center of the ectatic cone as taught by Malecaze in order to enable the TG-CXL procedure which improves visual acuity by inducing a greater flattening effect than the CXL procedure.

[Claim 13] Seiler discloses the plurality of treatment zones includes a third treatment zone (inner circle) providing a third dose (10 J/cm2) of the photoactivating light, the third dose being greater than the first dose, and the third treatment zone being disposed within an inner boundary of the first treatment zone (see annotated Figure 1 above) [page 16, left column]. 

[Claim 16] Seiler discloses the treatment area corresponds to an ectatic cone (keratoconus or keratectasia) in the cornea, and at least one of the light source or the one or more optical elements is operated to deliver the first treatment zone to the ectatic cone and to deliver the second treatment zone to areas of the cornea outside the ectatic cone (weaker parts of the cornea need to be more strongly treated and more stable parts of the cornea treated with less or even no UV light i.e. the higher dose of the first treatment zone is applied to ectatic cone and less is applied to the second treatment zone outside the ectatic cone as shown by the redder areas in the top left image of Figure 1).

[Claim 17] Seiler discloses wherein the plurality of treatment zones includes a third treatment zone (inner circle) providing a third dose (10 J/cm2) of the photoactivating light, the third dose being greater than the first dose, and the third treatment zone being disposed within an inner boundary of the first treatment zone (see annotated Figure 1 above) [page 16, left column], and the one or more processors control at least one of the light source or the one or more optical elements to deliver the first treatment zone and the third treatment zone to the ectatic cone and to deliver the second treatment zone of the photoactivating light to areas of the cornea outside the ectatic cone (weaker parts of the cornea need to be more strongly treated and more stable parts of the cornea treated with less or even no UV light i.e. the higher doses of the first treatment zone and third treatment zone are applied to ectatic cone and less is applied to the second treatment zone outside the ectatic cone as shown by the redder areas in the top left image of Figure 1).

[Claim 18] Seiler discloses applying different doses of UV light to the first and second treatment zones  but does not explicitly disclose simultaneously initiating delivery of the first treatment zone and the second treatment zone to the eye, ceasing delivery of the second treatment zone after the second dose has been delivered, and ceasing delivery of the first treatment zone after the first dose has been delivered, wherein the delivery of the second treatment zone ceases before the delivery of the first treatment zone ceases.
Muller discloses the non-uniform pattern of the initiating element (UV light) is realized by applying the UV light to the eye in separate treatment zones with different doses sequentially or continuously.  For example, one treatment zone can turn off (i.e., ceases to receive the initiating element) while another stays on (i.e., continues to receive the initiating element) [par. 0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system taught by Seiler to simultaneously initiate delivery of the first treatment zone and the second treatment zone to the eye, ceasing delivery of the second treatment zone after the second dose has been delivered, and ceasing delivery of the first treatment zone after the first dose has been delivered, wherein the delivery of the second treatment zone ceases before the delivery of the first treatment zone ceases, as taught by Muller, in order to predictably deliver the different doses in less time.

[Claim 19] Seiler discloses the irradiance of the dose affects the penetration depth of the light into the cornea [page 19, right column].  Thus, the at least one of the light source or the one or more optical elements are configured to deliver the photoactivating light to one or more depths along an axis extending under a surface of the eye by adjusting an irradiance of the photoactivating light in each of the plurality of treatment zones, and the pattern of photoactivating light is defined along a plane transverse to the axis.  Muller discloses adjusting the depth based on controlling the focal depth using the power of the initiating element (UV light) [pars. 0051, 0055].

[Claim 20] Seiler discloses applying the cross-linking agent (riboflavin) to the eye [page 15, right column – page 16, left column].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12 September 2022